          Case 3:20-cv-00569-MPS Document 2 Filed 04/27/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,
REJEANNE COLLIER, JACKIE
MADORE and KENNETH CASSIDY,
Individually, and on behalf of all others
similarly situated,

Petitioners,

v.                                                     No. 3:20-cv-00569

D. EASTER, Warden of Federal
Correctional Institute at Danbury, and
MICHAEL CARVAJAL, Director of the
Federal Bureau of Prisons, in their official
Capacities                                             April 27, 2020

Respondents.

                                  NOTICE OF RELATED CASE

       In accordance with Rule 40(b)(2) of the Local Rules of Civil Procedure for the District of

Connecticut, Petitioners Dianthe Martinez-Brooks, Rejeanne Collier, Jackie Madore, and Kenneth

Cassidy hereby give notice of a related case: Foreman v. United States ofAmerica, et al., No. 3:20-

CV-00555-VAB (filed April 24, 2020) (Bolden, J.). Transferring this matter to Judge Bolden

pursuant to L. R. Civ. P. 40(b)(l)(a) would conserve judicial resources and advance the just,

efficient, and economical conduct of litigation in both related cases.

        Petitioners are prisoners in the custody of the Federal Bureau of Prisons at FCI Danbury.

They have filed the instant habeas petition pursuant to 28 U.S.C. § 2241 on behalf of themselves

and all other similarly-situated prisoners for their immediate release and the implementation of

other appropriate social distancing measures in light of the grave threat posed by COVID-19.

Petitioners claim that their continued confinement at FCI Danbury during the pendency of the

COVID-19 pandemic violates the Eighth Amendment. In Foreman v. United States, already



                                                   1
           Case 3:20-cv-00569-MPS Document 2 Filed 04/27/20 Page 2 of 4




pending before the District of Connecticut, Theresa Foreman, also serving a federal sentence in the

custody of BOP at FCI Danbury, has likewise brought claims including a habeas petition pursuant

to 28 U.S.C. § 2241 for release from imprisonment under substantially similar COVID-19 grounds

alleging that her continued imprisonment violates the Eighth Amendment.

        There is significant overlap between the respondents in the two actions. The Respondents in

this action are D. Easter, Warden ofFCI Danbury and Michael Carvajal, Director of the BOP.

These same individuals are also respondents in Foreman v. United States. 1

        Rule 40(b)(l)(a) of the Local Rules of Civil Procedure provides that when related cases are

filed, "the later-filed case should normally be transferred to the Judge having the earliest filed case

that remains pending." This rule "embodies considerations of judicial administration and

conservation ofresources." Tucker v. Am. Int'! Grp., Inc., 728 F. Supp. 2d 114, 120 (D. Conn.

2010) (quoting Adam v. Jacobs, 950 F.2d 89, 92 (2d Cir. 1991)). Specifically, the rule promotes

"judicial economy," by permitting "a judge already familiar with the facts of one case to preside

over both cases with a minimum duplication of judicial effort." McCann v. Commc 'ns Design

Corp., No. 92-CV-34, 1992 WL 336760, at *2 (D. Conn. Oct. 1, 1992).

       Judicial economy is advanced by accepting this matter as related to Foreman v. United

States, which is "the earliest filed case that remains pending." L.R. Civ. P. 40(b)(l)(a). Adjudication

of both cases will require the Court to familiarize itself with the factual context of current

conditions in FCI Danbury and Respondents' related actions permitting and perpetuating




1 The United States is also a named defendant in Foreman, since Ms. Forman has also asserted a claim for
post-conviction relief pursuant to 28 U.S.C. § 2255. The effective relief sought by Ms. Foreman-release
from continued confinement-is identical to the relief sought by petitioners in this action and the addition of
the United States as a party in Foreman is not a material difference as compared to the configuration of
parties in this action.



                                                      2
          Case 3:20-cv-00569-MPS Document 2 Filed 04/27/20 Page 3 of 4




extraordinary danger to prisoners confined at FCI Danbury during the COVID-19 pandemic through

their failure to implement appropriate social distancing and hygienic measures at that facility.

       Accordingly, in the interest of justice and efficiency, petitioners respectfully request that the

Court deem this matter a related case to Foreman v. United States.

Dated April 27, 2020                   Respectfully Submitted,

                                            Isl David S. Golub
                                       David S. Golub, ct00145
                                       Jonathan M. Levine, ct 07584
                                       Silver, Golub & Teitell LLP
                                       184 Atlantic Street
                                       Stamford, CT 06901
                                       Phone: (203)325-4491
                                       Email: dgolub@sgtlaw.com
                                               jlevine@sgtlaw.com

                                       Sarah French Russell, ct26604
                                       Tessa Bialek ct30582
                                       Legal Clinic, Quinnipiac University School of Law
                                       275 Mt. Carmel Avenue
                                       Hamden, CT 06518
                                       Phone: (203) 582-5258
                                       Email: sarah.russell@quinnipiac.edu
                                              tessa. bialek@quinnpiac.edu

                                       Marisol Orihuela, ct30543
                                       Jerome N. Frank Legal Services Organization
                                       P.O. Box 209090
                                       New Haven, CT 06520
                                       Phone: (203) 432-4800
                                       Email: marisol.orihuela@ylsclinics.org

                                       Alexandra Harrington*
                                       127 Wall Street
                                       New Haven, CT 06511
                                       Phone: 203-436-3532
                                       alexandra.harrington@yale.edu

                                       Counsel for the Petitioners Dianthe Martinez-Brooks,
                                       Rejeanne Collier, Jackie Madore, and Kenneth Cassidy

                                       *Application for Admission Pending




                                                    3
          Case 3:20-cv-00569-MPS Document 2 Filed 04/27/20 Page 4 of 4



                                 CERTIFICATION OF SERVICE


       I hereby certify that on April 27, 2020, a copy of the foregoing Notice of Related Case

was filed electronically. Parties may access this filing through the Court's CM/ECF system. In

addition, a copy of the Notice is being served on the Respondents with the Summons and

Petition for Writ of Habeas Corpus. A copy of this Motion is further being served electronically

on the Office of the United States Attorney for the District of Connecticut.




                                                      Isl Jonathan M Levine

                                                     JONATHAN M. Levine
